     2:18-cv-03326-RMG         Date Filed 07/17/19      Entry Number 335        Page 1 of 4




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                       )
 CONSERVATION LEAGUE, et al.,                 )
                                              )   Civ. No. 2:18-cv-3326-RMG
                Plaintiffs,                   )
                                              )   (Consolidated with 2:18-cv-3327-RMG)
                         v.                   )
                                              )   FEDERAL DEFENDANTS’ STATUS
 WILBUR ROSS, in his official capacity        )   REPORT
 as the Secretary of Commerce, et al.,        )
                                              )
                Defendants.                   )
                                              )

       In response to the Court’s Order dated July 12, 2019 (Dkt. No. 333) requiring Federal

Defendants to “inform the Court by what day they will provide the staff-level communications

between [the National Marine Fisheries Service (“NMFS”)] and [the Bureau of Ocean Energy

Management (“BOEM”)] to the Environmental Plaintiffs,” Federal Defendants provide the

following information:

       1.      Except as described in Paragraph 2, no later than July 25, 2019, Federal

Defendants will send staff-level communications between NMFS and BOEM regarding the

incidental harassment authorizations issued by NMFS and challenged in this litigation to the

parties by overnight mail. See 83 Fed. Reg. 63,268 (Dec. 7, 2018).

       2.      As previously explained to counsel for Environmental Plaintiffs, BOEM has

identified a sub-set of the staff-level communications described in Paragraph 1 that may contain

confidential and proprietary information provided by the Intervenor-Defendants to BOEM and

protected from disclosure as provided by applicable law and BOEM regulations. Confidential

and proprietary information cannot be released to the parties absent authorization from the




                                                  1
     2:18-cv-03326-RMG             Date Filed 07/17/19   Entry Number 335         Page 2 of 4




applicant providing such information (here, Intervenor-Defendants). This sub-set of

communications was sent by Fed-Ex overnight delivery to counsel for the Intervenor-Defendants

on July 16, 2019, with the request that they review the documents and provide their position on

the contents no later than 7 days from receipt (i.e., July 24). Federal Defendants anticipate that

they will be able to produce any documents cleared for release within 14 days of receiving a

response to the release request.

       3.      Federal Defendants maintain their view that the documents described in

Paragraphs 1 and 2 are deliberative and not part of the official administrative record for this case,

and further that they are not waiving any applicable privileges by providing them to the parties.

See Dkt. Nos. 331-2, 331-4.

       Respectfully submitted this 17th day of July, 2019.

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division
                                              SETH M. BARSKY, Chief
                                              MEREDITH L. FLAX, Assistant Chief

                                              By: /s/ Alison C. Finnegan
                                              ALISON C. FINNEGAN, Trial Attorney
                                              JONELLE DILLEY, Trial Attorney
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              Wildlife & Marine Resources Section
                                              Ben Franklin Station, P.O. Box 7611
                                              Washington, D.C. 20044-7611
                                              Tel: (202) 305-0500; Fax: (202) 305-0275
                                              Email: alison.c.finnegan@usdoj.gov
                                              Email: Jonelle.Dilley@usdoj.gov

                                              LAWRENCE J. VANDYKE
                                              Deputy Assistant Attorney General
                                              LISA RUSSELL, Chief
                                              GUILLERMO MONTERO, Assistant Chief

                                              /s/ Marissa A. Piropato


                                                  2
2:18-cv-03326-RMG   Date Filed 07/17/19   Entry Number 335    Page 3 of 4




                               MARISSA A. PIROPATO
                               Sr. Trial Attorney, MA Bar No. 651630
                               U.S. Department of Justice
                               Environment & Natural Resources Division
                               Natural Resources Section
                               Ben Franklin Station, P.O. Box 7611
                               Washington, D.C. 20044-7611
                               Tel: (202) 305-0470
                               Fax: (202) 305-0506
                               Email: marissa.piropato@usdoj.gov




                                  3
     2:18-cv-03326-RMG           Date Filed 07/17/19       Entry Number 335        Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, I electronically filed the foregoing Federal

Defendants’ Status Report with the Clerk of Court using the CM/ECF system, which will send

electronic notification of such filing to all counsel of record.

                                                          /s/ Alison C. Finnegan
